Cite as 2016 Ark. 407


                 SUPREME COURT OF ARKANSAS

                                                Opinion Delivered November 17, 2016

IN RE DISTRICT COURT
RESOURCE ASSESSMENT BOARD




                                      PER CURIAM
         Honorable Michael Lincoln of Searcy, White County Judge, is reappointed to the

District Court Resource Assessment Board for a term to expire on April 30, 2020. The

court thanks Judge Lincoln for his continued service.

         Mark Hayes, Esq., of North Little Rock, is appointed to the District Court Resource

Assessment Board for a term to expire on April 30, 2020. The court thanks Mr. Hayes for

his willingness to serve on this important board.

         We recognize Mayor Chris Claybaker, whose term has expired, for his service to the

board.